Grant, J.
This is a bill for divorce. The parties were married on the 26th of June, 1899.. The complainant was then 76 years of age, and the defendant 18. He was a man of wealth. Defendant lived at home wi th her parents, who were next-door neighbors to complainant. It is unnecessary to enter into the details of this unfortunate marriage. It was fostered by the defendant’s parents. It was evidently no affair of love, but rather one prompted by mercenary motives. It is evident that, not long after the engagement, complainant desired to break it off, and the parties neither met nor communicated with each other for nearly a year. Complainant then received a letter *686from the attorneys of defendant, threatening a suit .for breach of promise. She was accompanied to the law office for that purpose by her father. After the threat of suit he married her. After living together a short time she left him. He then filed this bill for divorce on the ground of cruelty.
Both parties testified, and there was a sharp conflict in their testimony as to their relations during the time they lived together. The circuit judge saw the witnesses, and was in better position to determine which told the truth than we are. She filed a cross-bill asking for a divorce, but afterwards amended her bill,- asking for a separate maintenance. The court entered a decree of divorce for complainant, but gave the defendant $3,000 alimony, and her solicitors $600 for fees, besides what they bad already received during the progress of the suit. We think the court below, in entering a decree for the complainant, reached the correct conclusion.' We are, however, of the opinion that the defendant, under the circumstances, should receive $5,000 as alimony, and that her solicitors be allowed $200 for services upon this appeal, and that the defendant should recover the'costs of both courts which have not heretofore been allowed and paid. With this modification the decree is affirmed.
The other Justices concurred.